J-A13011-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    JACQUELINE PROMISLO                        :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JONATHAN I. STEINHOUSE                     :
                                               :
                       Appellant               :   No. 3271 EDA 2019

                Appeal from the Order Dated November 8, 2019
      In the Court of Common Pleas of Philadelphia County Civil Division at
                           No(s): No. D15078464


BEFORE:      BENDER, P.J.E., LAZARUS, J., and STRASSBURGER, J.*

MEMORANDUM BY BENDER, P.J.E.:                          FILED AUGUST 05, 2020

        Jonathan I. Steinhouse (Husband) appeals from the trial court’s

November 8, 2019 order requiring him to pay to Jacqueline Promislo (Wife)

an amount of child support and alimony as a result of this Court’s order

directing a remand in a prior appeal. After review, we affirm.

        This Court’s prior memorandum opinion provides the factual and

procedural background of this matter:

              The parties married in June 1999[,] and two children were
        born of the marriage: a son, currently age nineteen, and a minor
        daughter, presently age seventeen. Wife filed a divorce complaint
        on July 15, 2015, and the parties were divorced on October 17,
        2016. On July 28, 2016, the parties entered into the [Property
        Settlement] Agreement, which provided, inter alia, as follows:

              8 CHILD SUPPORT AND ALIMONY


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A13011-20


          8.1 Effective August 1, 2016, [Husband] will pay
          support to [Wife at] the rate of $4,500 per month,
          allocated $2,000 child support, and $2,500 to alimony
          pendente lite (“APL”)/alimony through March 31,
          2017. In April, 2017, the parties will recalculate child
          support and alimony using the support guidelines
          formula applied to their incomes/earning capacities at
          the time. In the event [Wife] has no income at that
          time, the calculation will be done using an earning
          capacity for her of $50,000. Effective April 1, 2017[,]
          and continuing until [Husband’s] child support and
          alimony obligations have been recalculated by
          agreement or court order, [Husband] will pay
          support to [Wife] at the rate of $3,792 a month,
          allocated $1,854 for child support, and $1,938 to
          alimony, on an interim basis (“the interim period”).
          The recalculated support and alimony obligations shall
          be retroactive to April 1, 2017, and [Husband’s]
          payments going forward will be adjusted to account
          for any shortfall or overpayment during the interim
          period.

     Agreement, 7/28/16, at ¶ 8.1 (emphasis added). The Agreement
     also provided, “No modification or waiver of any of the terms of
     this Agreement shall be valid unless in writing and signed by
     both parties.” Id. at ¶ 10.1 (emphasis added). Wife avers that
     the parties negotiated a Second Addendum to the Agreement but
     never signed it. Wife’s Brief at 10; N.T., 8/9/17, at 7, 20. She
     offered an addendum, unsigned, and identified it as “M-2.” N.T.,
     8/9/17, at 7-8, 11.

           On May 30, 2018, Wife filed a “Petition for Enforcement and
     Contempt of the July 28, 2016 Property Settlement Agreement.”
     The trial court conducted a hearing on August 9, 2018, following
     which it entered the appealed order, which provides:

          AND NOW, THIS 9TH DAY OF AUGUST, 2018, UPON
          CONSIDERATION OF THE MATTER BEFORE THIS
          COURT, IT IS HEREBY ORDERED, ADJUDGED AND
          DECREED THAT:

          THE COURT DOES NOT FIND WILLFUL [sic] AND
          THEREFORE THE COURT DOES NOT FIND FORMER
          HUSBAND, JONATHAN I. STEINHOUSE IN CONTEMPT.

                                   -2-
J-A13011-20



              THE REQUEST BY COUNSEL FOR FORMER WIFE,
              JACQUELINE PROMISLO[,] THAT THE COURT ORDER
              FORMER HUSBAND TO PAY SUMS TO FORMER WIFE
              AT THIS TIME IS DENIED.

       Order, 8/9/18 (verbatim).

Promislo v. Steinhouse, No. 2755 EDA 2018, unpublished memorandum at

1-3 (Pa. Super. filed August 14, 2019) (Promislo I).

       Wife appealed from the August 9, 2018 order and after review, this

Court in Promislo I affirmed the trial court’s refusal to hold Husband in

contempt. However, it reversed the trial court’s refusal to enforce the parties’

Agreement and remanded the matter, directing the trial court “to enforce

paragraph 8.1 for the amounts Husband was contractually obligated to pay

Wife and adjust for any amounts Husband already has paid.” Id. at 8-9.

       Following this Court’s issuance of its opinion in Promislo I on August

14, 2019, Husband filed a petition on September 17, 2019, requesting that

his support payments be lowered for the period between September of 2017

and May of 2018. Notably, for the period beginning April 2017, Husband made

monthly payments in varying amounts, but all lower than the $3,792 required

by the Agreement. Husband’s September 17, 2019 petition was assigned to

another common pleas court judge.1 The trial judge, whose decision was the

subject of the Promislo I appeal, scheduled a hearing on the remand order

from this Court for November 8, 2019. Husband was informed that his newly

____________________________________________


1The hearing relating to Husband’s September 2019 petition has been stayed
pending the conclusion of the present appeal to this Court.

                                           -3-
J-A13011-20



filed September 17, 2019 petition would not be considered at the hearing.

Rather, the November 8th hearing was solely scheduled for the purpose of

complying with this Court’s remand order.       After the November 8, 2019

hearing was held, the trial court issued the following order:

            And now, this 8th day of November, 2019, it is hereby
      ORDERED that [Husband] pay [Wife] $21,032.16, plus $387.44
      for costs incurred, totaling $21,419.60. It is further ORDERED
      that this amount be paid in full within fourteen (14) day[s] of the
      date of this Order.

Trial Court Order, 11/8/19.    The amounts stated in the trial court’s order

reflected the application of paragraph 8.1 of the parties’ Agreement and taking

into consideration the sums paid by Husband during the period beginning in

April 2017.

      Husband filed his appeal from this order and now raises the following

two issues for our review:

   A. Whether the [t]rial [c]ourt erred and/or abused its discretion when
      it failed to enforce Paragraph 8.1 of the parties’ July 28, 2016
      Property Settlement Agreement requiring the recalculation of
      [Husband’s] support obligation effective April 1, 2017[?]

   B. Whether the [t]rial [c]ourt erred and/or abused its discretion
      when it entered the November 8, 2019 Order on [Wife’s] Petition
      for Special Relief for Entry of Order while [Husband’s] Petition to
      Enforce Property Settlement Agreement on the very same issue
      was still pending before the Court of Common Pleas[?]

Husband’s brief at 6.

      In his first issue, Husband asserts that the trial court failed to enforce

paragraph 8.1 of the parties’ Agreement in that it did not recalculate his

support obligation. With reliance on Lipschutz v. Lipschutz, 571 A.2d 1046

                                     -4-
J-A13011-20



(Pa. Super. 1990), Husband explains that “[a] property settlement agreement

containing support provisions is enforceable by utilizing the same rules of law

used in determining the validity of contracts….” Husband’s brief at 18. He

further lists the requirements, indicating that

      it is a detailed agreement covering all aspects of the economic
      relationship of the parties; it is not one-sided; both spouses are
      adequately counseled; the amount of support is not inadequate;
      and the agreement does not merge into a divorce decree or court
      order.

Lipschutz, 571 A.2d at 1049. Husband then acknowledges that these terms

exist and, thus, the Agreement is valid, a fact that neither party attacks.

Husband further claims that the Agreement is binding and not modifiable,

citing McGough v. McGough, 522 A.2d 638 (Pa. Super. 1987).

      Essentially, Husband is claiming that the trial court should have

recalculated his support obligation and should not have merely applied the

amounts stated in paragraph 8.1, which were designated as the amounts he

should pay during “the interim period.” See Paragraph 8.1 of the Agreement.

In its opinion, the trial court noted that “no signed writing [was] offered as

evidence in this case” that would have supported a modification of the sums

directed by the Agreement. Trial Court Opinion, 12/18/19, at 3. The court

also explained that because Husband had not filed his petition asking for a

recalculation of his support obligation until September 17, 2019, two years

after he could have made this request, and because Husband’s petition was

assigned to another judge, the appropriate action was to only conduct a

hearing as per the remand order from this Court.        That is exactly what

                                     -5-
J-A13011-20



occurred.   Therefore, we conclude that the trial court did not commit any

errors regarding this Court’s order remanding the matter. Thus, Husband’s

first issue does not provide him with any relief.

      Husband’s second issue centers on his objection to the trial court’s

decision to only comply with this Court’s remand order rather than to combine

the remand directive with his request to modify the monthly amounts he was

to pay for support. His argument is addressed to what he deems is not “a fair

and just determination of the parties’ settlement rights.” Husband’s brief at

23. Instead, Husband asserts that the trial court should have considered both

the remand order and his petition to modify the amount he was required to

pay. It is evident that Husband’s petition to modify the support amount was

only filed after this Court’s Promislo I decision was rendered. Therefore, the

trial court’s decision to limit the hearing solely to the remand directive was

not an error. Moreover, Husband’s petition to modify will be heard in due

time. He has not convinced us otherwise and, thus, is not entitled to relief.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/5/2020


                                     -6-